Citation Nr: 0830802	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-39 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic 
gynecological problems.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for leg edema, to 
include as secondary to hypertension.

4.  Entitlement to service connection for hypertension (also 
claimed as high blood pressure).

5.  Entitlement to service connection for chest pain, angina, 
cardiac arrest and Prinzmetal angina.

6.  Entitlement to service connection for diabetes mellitus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for a chronic gynecological 
problem; low back pain; leg edema; high blood pressure; chest 
pain, angina, cardiac arrest, Prinzmetal angina; and diabetes 
mellitus.  In August 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board video conference 
hearing at the RO.  A transcript of the hearing is of record.

The veteran indicated on her VA-Form 9 that she did not want 
to appeal her service connection claim for a low back 
disability.  She submitted testimony regarding a service 
connection claim for a low back disability, however, and her 
representative confirmed the issue as one on appeal during 
the hearing.  Thus, the service connection claim for a low 
back disability will be addressed in the decision below.

The service connection claim for leg edema has been 
recharacterized to include as secondary to hypertension, 
based on testimony from the veteran in August 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for chronic gynecological 
problems, leg edema, and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The record does not show any findings of chest pain, 
angina, cardiac arrest, and Prinzmetal angina in service or 
for many years thereafter; and the competent medical evidence 
of record shows no relationship between these disabilities 
and service.

2.  Diabetes mellitus was not diagnosed in service or for 
many years thereafter, and the competent medical evidence of 
record shows no relationship between her diabetes mellitus 
and service.

3.  The competent medical evidence shows no present 
disability in the back.


CONCLUSIONS OF LAW

1.  Chest pain, angina, cardiac arrest, and Prinzmetal angina 
were not incurred in or aggravated by service, directly or 
presumptively. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 
3.309 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, directly or presumptively. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.307, 3.309 (2007).

3.  A back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  A VA 
examination was not provided addressing the etiology of the 
heart disabilities, diabetes mellitus, and back pain.  The 
record, however, shows no evidence that these conditions were 
incurred in or aggravated by service.  Under these 
circumstances, VA's duty to assist doctrine does not require 
that the veteran be afforded medical examination.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  The veteran 
testified that she was concerned some of her service medical 
records were missing from the record; but medical records for 
the veteran's period of service from 1981 to 1984 are 
reflected in the file in addition to records in 1985 and 1986 
during her Reserve service.  The veteran did not identify a 
particular record that she thought was missing and there is 
no indication that the file is incomplete.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chest pain, angina, cardiac arrest, and Prinzmetal angina

The veteran testified that she started having cardiac arrest 
problems in her 20's when she was in the military.  She 
indicated that she was treated in the emergency room in 1982 
but was told she was too young to have heart problems and 
that it was her indigestion or abdominal problems.

The service medical records include a May 1982 clinical 
record reflecting that the chest was clear and the heart 
showed a regular rhythm and rate without rubs, murmurs, or 
gallops.  An October 1983 medical record notes that the 
veteran denied any chest pain.  

Approximately 17 months after active service, a September 
1985 Reserve report of medical history shows the veteran 
denied any pain or pressure in the chest, palpitation or 
pounding heart, or heart trouble.  An April 1986 radiologic 
consult showed a normal chest x-ray.  The cardiac silhouette 
appeared normal with no evidence of chamber enlargement.  The 
mediastinum, great vessels, pleura, diaphragm, and bony 
thorax were unremarkable.  

An August 1993 private medical record shows the veteran was 
seen in July 1991 for complaints of skipped heartbeats and 
was found to have an abnormal electrocardiogram.  There was a 
history then of sharp stabbing and occasional burning pains 
under the left breast and occasional "flip-flopping" of her 
heart.  On examination at that time, the medical professional 
heard a systolic click but no murmur.  A thallium stress test 
was negative and the 2-D echocardiogram was normal except for 
a mild blow of mitral regurgitation by Doppler.  Her 
cholesterol was 239.  She was advised to stop smoking and 
follow a prudent diet.

On physical evaluation in August 1993, she was noted to 
continue to smoke one pack of cigarettes daily.  Examination 
of heart revealed no unusual ventricular activity and the 
physician did not hear a systolic click.  There was no 
murmur, hepatomegaly, or edema.  The physician indicated that 
he tried to bring out a click or early systolic murmur with 
maneuver such as Valsalva and standing from a squatting 
position but none was heard.  The electrocardiogram showed 
atrial premature contractions in a bigeminal pattern; there 
also was one aberrantly conducted beat which occurred a 
little earlier.  The impression was atrial premature 
complexes; and no sign of structural heart disease.

A September 1993 private hospital record notes the veteran's 
first evaluation was in July 1991 for atypical chest 
discomfort, which was her present complaint.  The discomforts 
were not predictable or precipitated by exertion.  On 
physical examination, the carotids were 2+ in upstroke with 
bruits, and examination of the heart revealed a first heart 
sound and second heart sound.  There was no third heart sound 
(ventricular filling gallop), fourth heart sound (atrial 
gallop), click, or murmur.  The overall impression was 
atypical chest pains most likely due to esophageal spasm.

In August 1995, a private medical record shows an impression 
of chest pain of uncertain etiology, but not sounding of 
cardiac nature.  Additional impressions included tobacco 
abuse and mild obesity.

An April 1996 private hospital record shows a diagnosis of 
atherosclerotic heart disease manifested by persistent 
perfusion defect on cardiolite scanning with abnormal non-
diagnostic electrical graded exercise test, without evidence 
for reversible ischemia on resting cardiolite scan.  A 
separate April 1996 private hospital record shows impressions 
of upper chest pressure with neck pressure, possible angina 
equivalent, and rule out unstable angina versus myocardial 
infarction.  A May 1996 private hospital record shows the 
veteran had a preoperative diagnosis of coronary artery 
disease and underwent a left heart catheterization with left 
ventriculography and coronary angiogram.  The postoperative 
diagnosis was minimal coronary artery disease.  It was noted 
that the veteran had been having chest pain and that a 
thallium test was positive at the apex.  Her pain was rather 
typical in location and risk factors included cigarette 
smoking, family history, and hypercholesterolemia.  A later 
May 1996 private hospital record shows a diagnostic 
impression of single-vessel right ostial coronary artery 
disease in a patient with mixed angina.

In July 1996, a private medical record shows an impression of 
recurrent chest pain, most likely secondary to Prinzmetal 
angina complicated by continued nicotine use.

A September 1996 private cardiology clinical note shows 
intermittent episodes of chest pain that seem to come in 
flurries.  Unfortunately, she had not discontinued smoking, 
which the examiner indicated could be a potential major 
contributing factor if she did indeed have coronary artery 
spasm.  She had an objective study for exercise-related 
ischemic, which was negative at a very reasonable double 
product, which would support that her current right ostial 
coronary narrowing was not a basis for myocardial ischemia in 
and of itself.  Physical examination did not show signs of 
left ventricular dysfunction and was benign from the cardiac 
viewpoint.

A later September 1996 private hospital report shows a 
preoperative diagnosis of status post ventricular 
fibrillation and vasospastic right coronary artery disease.  
A coronary angiography was performed using an intravascular 
ultrasound.  The postoperative diagnosis was normal coronary 
arteries.

In September 1997, the veteran was admitted into Darnall Army 
Community Hospital emergency room.  The admitting diagnosis 
was history of presyncopal symptomatology of uncertain 
etiology, must rule out underlying malignant cardiac 
dysrhythmias; sinus bradycardia complicated by instability to 
raise veteran's heart rate with valsalva; 
hypercholesterolemia; and history of sustained ventricular 
tachycardia/ventricular fibrillation.

An August 2002 VA medical record shows complaints of short 
intervals of chest pain.  An August 2002 letter from the 
veteran's physician at Darnall Army Community Center noted 
that the veteran suffered a full cardiac arrest in 1996 and 
required placement of a pacemaker with an automatic 
defibrillator, which she had presently.  An April 2003 
private medical record notes that the left chest wall had a 
pacer defibrillator in place.  The apical impulse in the left 
fifth intercostal space was approximately six to seven 
centimeters from the midsternal line, and well within the 
midclavicular line.  The electrocardiogram was abnormal.  
Current medical problems included coronary artery disease 
with status post myocardial infarction and cardiac arrest.

In March 2006, a private medical record shows occasional 
retrosternal chest discomfort, occasionally occurring at 
night in a month, then would be asymptomatic for another two 
to three months.  She had no recent palpitations or syncope.  
The impression was history of Prinzmetal angina with a 
ventricular tachycardia and ventricular fibrillation, treated 
with an automatic implantable cardioverter/defibrillator 
September 1996 with a replacement of automatic implantable 
cardioverter/defibrillator October 2003.

The record shows that the veteran has had a significant 
history of chest pain, angina, cardiac arrest, and Prinzmetal 
angina heart problems since approximately 1991.  However, the 
medical evidence shows no relationship between these problems 
and service.  As noted, the service medical records are 
negative for any treatment of cardiac problems and the first 
indication of any heart problem is in 1991, which is 7 years 
after service.  Thus, service connection is not warranted on 
a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  The 
medical evidence also does not relate the heart problems to 
service on a direct basis.  Other risk factors noted for the 
veteran included her cigarette smoking, high cholesterol, and 
family history.  Additionally, there is no evidence of 
continuity of symptomatology of a heart disability from 
service or during the 7 years before any disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the veteran has argued that her current chest pain, 
angina, cardiac arrest, and Prinzmetal angina are related to 
service, and the record reflects that she is an Emergency 
Medical Services supervisor, her assertions do not outweigh 
the other  evidence of record, which shows that there is no 
relation between the heart problems and her service.  

The preponderance of the evidence is against the service 
connection claim for chest pain, angina, cardiac arrest, and 
Prinzmetal angina; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

Diabetes mellitus

The veteran seeks service connection for diabetes mellitus.  
She testified that she was diagnosed in service in 1982 and 
became a full-blown diabetic in 2002.

The service medical records are negative for any findings of 
diabetes.  After active service, a September 1985 reserves 
medical record shows a normal endocrine clinical evaluation.  
The first record of a diagnosis of diabetes is in March 2002.  
It was noted that blood work taken had shown the veteran had 
become a diabetic.  An August 2002 VA medical record also 
notes a diagnosis of diabetes mellitus type II.  A February 
2004 private endocrinology report shows the veteran was 
referred for uncontrolled diabetes mellitus and had been 
having moderately severe diabetes mellitus for two years.  A 
follow-up examination report shows continued treatment for 
diabetes mellitus in March 2005.

While the veteran has present diagnoses of diabetes mellitus, 
the medical evidence shows no relationship to service.  As 
noted, the service medical records are negative for any 
findings of diabetes mellitus and the first diagnosis is in 
2002, which is 18 years after service.  Thus, service 
connection is not warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.  There also is no evidence of 
continuity of symptomatology of this disability from service 
or during the 18 years before this disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   

Although the veteran has argued that her current diagnosis of 
diabetes mellitus is related to service, and the record 
reflects that she is an Emergency Medical Services 
supervisor, her assertions do not outweigh the other evidence 
of record, which shows that there is no relation between her 
diabetes mellitus and her service.

The preponderance of the evidence is against the service 
connection claim for diabetes mellitus; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Low back pain

The veteran seeks service connection for low back pain, which 
she testified had its onset in service.

An August 1982 service medical record notes that the veteran 
fell down stairs and injured her low back.  She complained of 
pain to palpation.  The physical examination was negative.  
The impression was contusion.  

A September 1985 Reserve medical record shows normal clinical 
evaluation of the spine.  The veteran also denied any 
recurrent back pain.

An April 2003 private medical record shows no spine or 
costovertebral angle tenderness.  The veteran was able to 
heel-to-toe walk and squat and rise.  The lumbar and thoracic 
spines were nontender and nonspasmodic.  Straight leg raising 
testing was negative bilaterally and the spine had full range 
of motion.

Although the veteran had an in-service injury to the back in 
service, present medical records do not show a disability in 
the lumbar spine related to this injury.  Service connection 
cannot be granted if there is no present disability.  
38 U.S.C.A. § 1131.  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  See 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The preponderance of the evidence is against the service 
connection claim for a back disability; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for chest pain, angina, 
cardiac arrest and Prinzmetal angina is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for low back pain is 
denied.


REMAND

The veteran contends that her gynecological condition existed 
prior to service and was aggravated in service.  She 
testified that her condition was corrected before she went 
into the military and that she had to have additional 
surgeries in service, which indicated a worsening of her 
condition.

An October 1981 service medical record shows the veteran was 
seen in the emergency room for complaints of left lower 
quadrant pain intermittently for two weeks.  A history of 
endometriosis with right ovary involved and removed in 1978 
was noted.  A later medical record in November 1981 notes she 
was put on limited profile with no strenuous physical 
activity.  A January 1982 personnel record notes that a 
waiver was granted for the "existing prior to service" 
medical condition.  

Subsequent medical records note spotting and severe cramps in 
the pubic region, as well as some nausea.  The veteran 
underwent an exploratory laparotomy in May 1982 and was found 
to have a right ovarian cyst, suspected right adnexal mass, 
and history of endometriosis.  A March 1983 pelvic sonogram 
also showed a 3 x 3-centimeter cystic mass in the right 
adnexal region.  Considerations would include a functional 
ovarian cyst and endometrioma and pathologic ovarian cyst.  
It was noted on a July 1983 medical record that endometriosis 
is a disorder where the lining of the uterus is abnormally 
located outside the uterus within the pelvic cavity, causing 
pain.

A May 1984 operation report shows a diagnostic laparoscopy 
with hysteroscopy was performed.  There was no endometriosis 
seen.

After service, an August 1993 private hospital record shows 
the veteran had a history of recurrent habitual first 
trimester spontaneous abortions and secondary infertility 
since 1990, with laparoscopically documented severe left 
tubal adhesions and proximal right tubal obstruction.  She 
underwent an exploratory laparotomy with lysis of adhesions, 
left salpingolysis, transaction of the isthmic section of the 
right tube and probing of the intramural portion with 
reanastomosis, along with chromopertubation.

An October 2001 VA medical record shows uterine fibroids.  A 
May 2002 private medical record shows an impression of 
hypermenorrhea and uterine fibroid.  A hysteroscopy with 
myomectomy was reportedly done in November 2001.

In order to resolve this claim, a medical opinion is needed 
to resolve whether any pre-existing gynecological condition 
was aggravated in service; i.e., whether there was an 
increase in the pre-existing gynecological disorder beyond 
its natural progress.  If the in-service treatment was not 
related to the pre-existing gynecological disorder, a medical 
opinion needs to address whether any current gynecological 
disorders are related to service.

The veteran also seeks service connection for hypertension.  
For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm, or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm, or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.

The service medical records are negative for any findings of 
hypertension but note diastolic blood pressure readings close 
to 90 in July 1983 (with a blood pressure reading of 122/88) 
and June 1984 (140/88).  A June 1983 medical record notes 
complaints of headaches.

After service, a private cardiology record in September 1993 
shows an overall impression of labile hypertension, rule out 
sustained hypertension.  It was noted that the veteran worked 
as an emergency medical technician and would obtain 20 blood 
pressures to determine the need for hypertensive therapy.  A 
July 1995 private medical record shows the veteran reported a 
history of hypertension for "several years" but was not 
exactly sure when she began treatment for it.  She noted that 
her blood pressure had been seemingly well-controlled until 
last week, while at work, she developed a pounding frontal 
headache with some burning at the top of her head.  She noted 
that she had her blood pressure checked at that time and it 
was 180/116.  The impression was hypertension, labile with 
present therapy.  Follow-up care was noted on a September 
1995 private hospital record.  The impression was 
hypertension, well-controlled on present regimen.  Subsequent 
private hospital records note continued findings of 
hypertension.  A July 1996 private physical examination 
report notes the veteran was a chronically heavy smoker and 
had a family history strong for hypercholesterolemia.

Given the fact that the veteran had in-service diastolic 
blood pressure readings that were close to VA's definition 
for hypertension and currently has a diagnosis of 
hypertension; possibly since 1993, and definitely since 1995, 
a medical opinion is necessary to resolve whether there is 
any relationship between these.  

The veteran testified that her leg edema was related to her 
hypertension.  Thus, her service connection claims for leg 
edema and hypertension are inextricably intertwined and must 
be considered together.  See Holland v. Brown, 6 Vet. App. 
443 (1994).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).)

1.  Send the veteran a notice letter 
regarding her service connection claim for 
a gynecological condition, service 
connection claim for hypertension, and her 
service connection claim for leg edema to 
include as secondary to hypertension.  The 
notice must conform to the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Schedule the veteran for a VA 
gynecology evaluation to determine the 
following:

(a) What gynecological condition did the 
veteran have prior to service?

(b)  Is the in-service treatment for a 
gynecological condition related to the 
pre-existing condition; and if so, did the 
pre-existing condition increase in 
severity in service beyond the natural 
progress of the disorder?

(c)  If the in-service treatment for a 
gynecological condition was not related to 
the pre-existing condition, is it at least 
as likely as not that any present 
gynecological conditions are related to 
any event in service? 

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

3.  Schedule the veteran for a VA 
cardiology evaluation to determine whether 
it is at least as likely as not that the 
veteran's present hypertension is related 
to service.  

If the hypertension is shown to be related 
to service, state whether the veteran has 
any leg edema related to the hypertension.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

4.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


